PER CURIAM.
Respondent filed a motion to modify his dissolution decree. Specifically, he sought termination of his $1,500 monthly maintenance payments to his former wife and attorney fees associated with the motion. The trial court overruled this motion and ordered husband to pay wife’s attorney fees.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).